Citation Nr: 0005724	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
disability.

2.  Entitlement to service connection for sinus disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 

The veteran's claims were remanded by the Board for further 
development in February 1997.  The development has been 
accomplished and the veteran's claims are ready for review by 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has chronic cervical strain due to service.

3.  The veteran does not currently experience chronic 
sinusitis or any other chronic sinus disability.


CONCLUSIONS OF LAW

1.  Chronic cervical strain was incurred during active 
service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).

2.  A chronic sinus disability was not incurred or aggravated 
by active service.  38 U.S.C.A. §§ 5107, 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection for a chronic cervical spine disability and for 
service connection for a sinus disability are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
I.  Cervical Disability

The veteran seeks service connection for a chronic cervical 
spine disability.  At a hearing before a hearing officer in 
September 1992 the veteran reported that he injured his neck 
in a training class.  He stated that he was trying to loosen 
a bolt when he slipped on some hydraulic fluid and snapped 
his neck.  He did not fall on the floor, but he jerked his 
neck suddenly.  He remembered that he went to sick call and 
was put on light duty for a week.  The veteran reported 
another instance when he hurt his neck in service.  In 1989 
or 1990 he woke up, turned quickly to shut off his alarm 
clock, and he jerked his neck.  He had to go to the hospital 
because he could not stand up straight it was hurting so 
much.  The veteran stated that his neck had hurt 
intermittently ever since, especially with weather changes. 

A January 1988 service medical record indicates that the 
veteran complained of neck and back pain.  The veteran's 
right trapezius muscles were tender and in spasm.  The 
assessment was right trapezius strain.  September 1990 
service medical records indicate that the veteran had acute 
onset of neck pain while turning off the alarm clock behind 
his head.  The assessment was acute cervical muscle strain.  
Two days later the veteran was examined for stiffness in his 
neck.  The assessment was slowly resolving cervical muscle 
strain.  The veteran received a physical in July 1991.  He 
reported occasional left neck spasm since technical school in 
1987.  The assessment included recurrent neck spasm, by 
history.

On initial VA examination in December 1991, the veteran 
reported that his neck hurt when the weather changed or when 
he sat for a long period of time.  Examination of the veteran 
revealed normal contour of the neck.  There were no 
paravertebral muscle spasm.  The veteran had 70 degrees 
flexion of the cervical spine.  Extension of the cervical 
spine was reportedly "70" degrees.  The veteran had 40 
degrees of lateral flexion and 75 degrees of rotation of the 
cervical spine.  X-rays of the cervical spine were normal.  
The diagnoses included history of cervical strain.

November 1992 to January 1993 VA outpatient treatment records 
indicate that the veteran was undergoing physical therapy for 
left neck and shoulder pain.  The veteran was seen by a VA 
neurologist in February 1993.  The veteran complained of 
intermittent tightness type of pain in the left side of the 
neck that radiated into the left upper arm and shoulder and 
to the left trapezius.  The assessment was rule out C5 
radiculopathy.

The veteran was afforded a VA examination in December 1997.  
The veteran complained of stiffness and pain in the neck and 
shoulder areas, worse in damp weather.  He reported pain if 
he drove a lot.  He had difficulty using his hands to draw 
pictures.  He took Motrin and Tylenol for pain.  He reported 
that he had had these problems since 1989.  There was no 
radiation of the pain to the arms or legs.  The veteran 
reported neck problems ever since slipping on a puddle of 
hydraulic fluid in service.  On examination the veteran did 
not appear to be in any distress.  His posture was good with 
his head square on his shoulders, and there was no tilting.  
The cervical spine muscle tone was good and there was no 
spasm.  He had complaints of pain on the left side.  X-rays 
of the cervical spine looked normal.  The disc spaces were 
satisfactory.  Alignment was good and there was no evidence 
of arthritis.  The examiner noted that a December 1997 CT 
scan indicated no abnormality in the cervical spine from C2-
C3 to C7-T1 intervertebral disc levels.  The diagnoses 
included chronic cervical strain, no evidence of arthritis or 
disc pathology.

The evidence of record reveals that the veteran received 
treatment for neck strain several times during service.  He 
was noted to have muscle spasm on one of those occasions.  
When examined in service in July 1991, 10 months after the 
last recorded episode of cervical strain, the veteran 
reported that he continued to have intermittent left neck 
spasms.  The post service records reveal that the veteran 
received physical therapy for treatment of cervical pain 
within 14 months of discharge from service.  On VA 
examination in December 1997 the veteran was noted to have a 
current disability, chronic cervical strain.  The Board finds 
that the veteran's statements and testimony have continuously 
and consistently indicated neck problems ever since discharge 
from service.  The record shows treatment for neck strain 
during service, a current neck strain disability, and 
continuity of complaints (as well as some VA medical 
treatment) for neck strain ever since discharge from service.  
Weighing all doubt in favor of the veteran, the Board finds 
that the veteran has a current chronic neck disability 
directly related to injury during service.  Accordingly, 
service connection for chronic cervical strain is warranted.  


II.  Sinusitis

The veteran maintains that he is entitled to service 
connection for a sinus disability.  The Board notes that the 
veteran underwent nose surgery, a rhinoseptoplasty, during 
service.  He underwent further nasal surgery in May 1992, 
when a revision septrhinoplasty was performed at a VA 
facility.  Service connection and a 10 percent disability 
evaluation have been granted for status post rhinoplasty.  

At the September 1992 hearing the veteran reported that he 
never had sinus problems until he was in service.  The 
veteran blamed his sinus problems, including nosebleeds, on 
exposure to chemicals, extreme climate, and high altitude 
during service.

The service medical records reveal that the veteran 
complained of nosebleeds in April 1989 and that the 
assessment was sinusitis/pharyngitis.  The veteran complained 
of bad headaches on a daily basis for almost a month in June 
1990.  The assessment was sinusitis.  Other complaints of 
nasal congestion during service were attributed to other 
factors, mainly upper respiratory infections.

A November 1991 CT scan of the paranasal sinuses revealed a 
small density in the left anterior ethmoid which might 
represent residuals of chronic sinusitis.

On VA examination in December 1991 the assessment was septal 
deviation and rhinitis.  X-rays revealed normal sinuses.  The 
examiner noted that sinusitis was not found.

A March 1992 VA outpatient record contains an assessment: 
rule out sinusitis.  An April 1992 VA outpatient record 
indicates that the veteran reported a history of chronic 
sinusitis.  A May 1992 VA CT scan revealed unremarkable 
paranasal sinuses.  The impression was nasal 
obstruction/sinusitis.  The veteran was treated for sinusitis 
in October 1992.

The veteran underwent a VA ear, nose and throat examination 
in November 1997.  The examiner reviewed the veteran's 
medical records.  He noted that the veteran's service medical 
records documented numerous visits to medical care providers 
for symptoms suggestive of respiratory infections and 
pharyngitis.  The veteran was also seen for headaches and 
sinusitis.  The examiner noted that the veteran had a VA CT 
scan of the sinuses which revealed a small density in the 
left anterior ethmoid which was thought to be a possible 
residual of chronic sinusitis.  The veteran complained of 
sinus infections at least twice per year.  Each one lasted 
seven to ten days when it was treated.  The veteran reported 
that he took antibiotics every time he had an episode of 
sinusitis.  He reported that his head "pounded" in the 
region of his frontal and maxillary sinuses, bilaterally, at 
those times.  He denied having nasal discharge.  He had 
postnasal drainage which was yellow.  The veteran reported 
migraine headaches.  Examination revealed the veteran to have 
right internal nasal valve collapse.  There was nearly 100 
percent obstruction of the right nostril.  There was mild 
left posterior septal deviation, but that nostril was not 
obstructed.  Radiographs and a CT scan of the sinuses 
revealed hypoplasia of the frontal sinuses but no other 
abnormalities.  The examiner noted that the veteran had no 
evidence sinusitis by physical examination or radiographic 
studies.  He further noted that the veteran's headaches were 
not related to any sinus pathology.
 
The Board has considered the veteran's contentions and 
testimony that he has a sinus condition related to service, 
however, as a layperson he is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The evidence of record does show that the veteran 
was treated for sinusitis on two occasions during service.  
The record also indicates that the veteran had sinusitis in 
October 1992, and possible sinusitis in March 1992.  In 
addition a CT scan in November 1991 indicated results 
possibly residual of chronic sinusitis.  However, a VA 
examination the next month, in December 1991, indicated that 
the veteran did not have sinusitis.  Furthermore, the medical 
evidence of record fails to show that the veteran experiences 
chronic sinusitis or any other chronic sinus disability and 
VA examiners in December 1991 and November 1997, including 
who reviewed the veteran's medical records, have stated that 
the veteran did not have sinusitis.  The one post service 
actual diagnosis of sinusitis in October 1992 was not related 
to service.  Since the preponderance of the evidence fails to 
show that the veteran has a current chronic sinus disability 
related to service, his claim for service connection for a 
sinus disability must be denied.


ORDER

Entitlement to service connection for chronic cervical strain 
is granted.

Entitlement to service connection for sinus disability is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

